Citation Nr: 0408401	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  00-23 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for dysthymic 
disorder, currently rated as 50 percent disabling.  

2.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. J.A.J.


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from December 1960 
to April 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of February and July rating actions by the 
Department of Veterans Affairs (VA) Regional Office located 
in San Juan, Puerto Rico (RO).        

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

In the instant case, the appellant contends that he is 
unemployable due to his service-connected psychiatric 
disability, diagnosed as dysthymic disorder.  In support of 
his contentions, the appellant submitted a private medical 
statement from Dr. J.A.J., dated in September 1999.  In the 
statement, Dr. J. opined that the appellant was completely 
incapacitated to engage in any gainful activity due to his 
psychiatric problems.  In addition, in a February 2001 
hearing at the RO, Dr. J. testified that the appellant was 
unable to work solely due to his emotional condition.  The 
Board also notes that in a January 2004 private medical 
statement from M.P.S., M.D., Dr. S. diagnosed the appellant 
with major depressive disorder.  In the statement, Dr. S. 
stated that after considering such factors as the appellant's 
education, skills, and motivation, it was his opinion that 
the appellant was "qualified for a permanent total 
incapacity [sic]."  Moreover, in a February 2004 private 
medical statement from J.J.R., M.D., Dr. R. diagnosed the 
appellant with major depression and post-traumatic stress 
disorder (PTSD).  In the statement, Dr. R. opined that the 
appellant had a definite deterioration in maintaining 
effective relationships with people and had "loss necessary 
flexibility [sic] with total impairment in industrial or 
social activities."  According to Dr. R., personality and 
mental changes, with actual physical limitations in mobility, 
communication, and initiative had certainly and seriously 
limited the appellant's performance.  

In October 1999 and April 2001, the appellant underwent VA 
examinations which were pertinent to his service-connected 
psychiatric disability.  However, the Board notes that 
neither of the examination reports include an opinion as to 
how his service-connected psychiatric disability affects his 
ability to work.  Such an opinion is required before the 
Board can decide the issue of a total compensation rating 
based on individual unemployability (TDIU).  See Friscia v. 
Brown, 7 Vet. App. 294 (1995).  Therefore, the appellant 
should be afforded a VA examination in order to address the 
issue of whether he is unemployable due to his service-
connected disability.   

In regard to the appellant's increased rating claim, the 
Board observes that the United States Court of Appeals for 
Veterans Claims (Court) held in Holland v. Brown, 6 Vet. App. 
443 (1994) that a claim for TDIU is "inextricably 
intertwined" with a rating increase claim on the same 
condition.  Thus, the appellant's claim for an increased 
rating for dysthymic disorder is clearly intertwined with the 
TDIU claim.  

The Board also observes that in the February 2001 hearing at 
the RO, the appellant testified that he was receiving 
disability benefits from the Social Security Administration 
(SSA).  In this regard, the evidence of record includes a 
letter from the RO to the SSA, dated in October 1999, which 
shows that at that time, the RO requested the appellant's SSA 
records.  However, the evidence of record is negative for any 
response from the SSA.  Thus, in order to ensure that the 
appellant's claims are adjudicated on the basis of a complete 
evidentiary record, the RO should once again attempt to 
obtain the SSA award letter and any related evidence.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).      


Accordingly, this case is remanded to the RO for the 
following actions:


1.  The RO must review the claims folder 
and ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA), notice and 
duty to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claims and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected dysthymic disorder 
in recent years.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured, to specifically include the SSA 
award determination letter, and any 
medical records upon which the SSA 
decision was based.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant and his 
representative must then be given an 
opportunity to respond.

2.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements for the 
appellant to be afforded a VA psychiatric 
examination to determine the current 
severity of his service-connected 
dysthymic disorder, and to also determine 
whether his dysthymic disorder precludes 
him from obtaining and maintaining 
employment.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
specifically requested to review the 
appellant's previous VA psychiatric 
examination reports, prepared in October 
1999 and April 2001, the private medical 
statement from Dr. J.A.J., dated in 
September 1999, the private medical 
statement from Dr. M.P.S., dated in 
January 2004, and the private medical 
statement from Dr. J.J.R., dated in 
February 2004.    

The psychiatric examiner should provide 
accurate and fully descriptive 
assessments of all psychiatric symptoms.  
The examiner must comment upon the 
presence or absence, and the frequency or 
severity of the following symptoms due to 
dysthymic disorder:  depressed mood; 
anxiety; suspiciousness; panic attacks; 
chronic sleep impairment; mild memory 
loss (such as forgetting names, 
directions or recent events); flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation or 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships; suicidal ideation; 
obsessional rituals which interfere with 
routine activities; intermittently 
illogical, obscure, or irrelevant speech; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately, or 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal person hygiene); 
disorientation to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  The 
examiner should also enter a complete 
multiaxial evaluation, and assign a 
Global Assessment of Functioning score 
together with an explanation of what the 
score represents in terms of his 
psychological, social, and occupational 
functioning.  The examiner should 
specifically provide an opinion as to 
whether the appellant's service-connected 
dysthymic disorder alone precludes him 
from securing and following substantially 
gainful employment consistent with his 
education and occupational experience.  A 
complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.

3.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination report addresses all actions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.

5.  The RO should then review and re-
adjudicate the issues on appeal, to 
include consideration of 38 C.F.R. 3.321 
(2003).  If any such action does not 
resolve each claim to the appellant's 
satisfaction, the RO should provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




